 



Exhibit 10.7
THIRD SUPPLEMENTAL INDENTURE
     THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
October 5, 2006, among Cinemark USA, Inc., a Texas corporation (the “Company”),
the subsidiaries of the Company listed on the signature pages hereto (each a
“New Guarantor” and collectively the “New Guarantors”), and The Bank of New York
Trust Company, N.A., as trustee under the indenture referred to below (the
“Trustee”).
W I T N E S S E T H :
     WHEREAS, the Company, the Guarantors parties thereto and the Trustee are
parties to that certain Indenture (as supplemented by the First Supplemental
Indenture dated as of May 7, 2003 and the Second Supplemental Indenture dated as
of November 11, 2004, and as such may be amended or supplemented from time to
time, the “Indenture”), dated as of February 11, 2003, providing for the
issuance of the Company’s 9% Senior Subordinated Notes due 2013 (the “Notes”);
     WHEREAS, Sections 4.18 and 11.6 of the Indenture provide that the Company
shall cause each New Guarantor to execute and deliver to the Trustee a
supplemental indenture pursuant to which each New Guarantor shall
unconditionally guarantee all the Company’s obligations under the Notes, the
Indenture and the Registration Rights Agreement pursuant to a Subsidiary
Guarantee on the terms and conditions set forth herein; and
     WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee, the Company
and the New Guarantors are authorized to execute and deliver this Supplemental
Indenture;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantors, the Company and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
     1. Agreement to Guarantee. Each New Guarantor hereby, jointly and severally
with all the other Guarantors, unconditionally guarantees the Company’s
obligations under the Notes, the Indenture and the Registration Rights Agreement
on the terms and subject to the conditions set forth in Article 11 of the
Indenture and agrees to be bound by all other applicable provisions of the
Indenture, the Notes and the Registration Rights Agreement.
     2. Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly supplemented hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.
     3. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     4. Trustee Makes No Representation. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture.
     5. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     6. Effect of Headings. The Section headings herein are for convenience only
and shall not effect the construction thereof.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

             
 
                THE COMPANY:    
 
                CINEMARK USA, INC.    
 
           
 
  By:   /s/ Alan W. Stock     
 
           
 
      Alan W. Stock    
 
      President and Chief Operating Officer    

SIGNATURE PAGE TO THIRD SUPPLEMENTAL INDENTURE
S-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.
THE NEW GUARANTORS:
CENTURY THEATRES, INC.
CENTURY THEATRES NG, LLC
CENTURY THEATRES SEATTLE, LLC
CENTURY THEATRES SUMMIT SIERRA, LLC
CINEARTS, LLC
CINEARTS SACRAMENTO, LLC
CORTE MADERA THEATRES, LLC
MARIN THEATRE MANAGEMENT, LLC
NBE, INC.
NORTHBAY THEATRES, LLC
NOVATO THEATRES, LLC
SAN RAFAEL THEATRES, LLC

             
 
  By:   /s/ Michael Cavalier     
 
           
 
      Michael Cavalier    
 
      Senior Vice President-General Counsel and Secretary    

SIGNATURE PAGE TO THIRD SUPPLEMENTAL INDENTURE
S-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

                 
 
                    THE TRUSTEE:    
 
                    THE BANK OF NEW YORK TRUST COMPANY, N.A.    
 
               
 
  By:   /s/ John C. Stohlmann                      
 
      Name:   John C. Stohlmann    
 
               
 
      Title:   Vice President    
 
               

SIGNATURE PAGE TO THIRD SUPPLEMENTAL INDENTURE
S-3

 